Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            April 19, 2016
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 47144-2-II

                                 Respondent,                    UNPUBLISHED OPINION

           v.

    DALE CARTER,

                                 Appellant.

          BJORGEN, C.J. — Following a bench trial on stipulated facts, the trial court found Dale

Carter guilty of unlawful possession of a controlled substance, methamphetamine. Carter

appeals his conviction and resulting sentence, asserting that the trial court erred (1) by failing to

suppress evidence seized after officers conducted an invalid Terry1 stop, (2) by imposing a jury

demand fee in excess of the statutory maximum, and (3) by imposing legal financial obligations

(LFOs) absent a meaningful assessment of whether he had the present or likely future ability to

pay such LFOs.

          Because Carter voluntarily consented to a search of his person following a lawful Terry

stop, the trial court properly denied his suppression motion, and we affirm his unlawful

possession of a controlled substance conviction. We accept the State’s concession that the

sentencing court erred by imposing a jury demand fee in excess of that permitted under statute,

and we remand for a correction of Carter’s sentence consistent with this opinion. Finally, we

reverse the imposition of discretionary LFOs and remand for consideration of whether



1
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
No. 47144-2-II


discretionary LFOs should be imposed consistently with Blazina2 and former RCW 10.01.160(3)

(2010).

                                                FACTS

          On April 4, 2014, the State charged Carter with one count of unlawful possession of a

controlled substance. Before trial, Carter moved to suppress evidence seized by police, asserting

that the evidence was the fruit of an unlawful Terry stop.

          Following a hearing on Carter’s motion to suppress, the trial court entered the following

findings of fact:

                  1.1 On April 3, 2014, Officer Perry Royle (Morton Police Department)
          received a call from a concerned citizen indicating he (the citizen) had just observed
          what he believed was a drug transaction at 145 High Avenue, within the city limits
          of Morton.
                  1.2 The caller told Royle he saw the defendant shaking hands with another
          person (Joanna Johnson) and thereby receiving money and what the caller thought
          was drugs. The caller thought he saw what amounted to a palm to palm pass.
                  1.3 The caller was Randy Dunaway.
                  1.4 Dunaway was personally known to Officer Royle. Royle knew
          Dunaway to be a reliable individual. Royle had known Dunaway for over ten years.
                  1.5 Dunaway gave a basic description of the vehicle that was involved in
          the transaction to law enforcement.
                  1.6 Deputy Lauer [Lewis County Sheriff’s Office] and Officer Royle saw
          the vehicle and pulled the vehicle over. Officer Thompson joined them.
                  1.7 The driver of the vehicle was the defendant, Dale Carter.
                  1.8 Royle asked Carter to step from the vehicle.
                  1.9 Carter got out of the car. Royle asked Carter if Joanna handed him some
          drugs.
                  1.10 Carter denied being handed anything.
                  1.11 Royle asked Carter if he would mind showing him what’s in his front
          pants pocket.
                  1.12 Carter asked if he had to.
                  1.13 Royle told Carter, “No.” Royle further told Carter that it was strictly
          voluntary.
                  1.14 Carter pulled out of his front pocket some coins and a small baggie of
          what appeared to Royle to be a small amount of marijuana.

2
    State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680 (2015).
                                                    2
No. 47144-2-II


               1.15 Royale [sic] asked Carter if he would mind Officer Thompson
       searching Carter further. Once again, Carter gave the officer permission to search
       him.
               1.16 Thompson searched Carter and found a small baggie with a white
       crystal substance in it.
               1.17 Carter was then placed under arrest.
               1.18 The substance later tested positive for methamphetamine.

Clerk’s Papers (CP) at 19-20.

       Based on the above findings, the trial court denied Carter’s suppression motion,

concluding:

               2.1 The initial stop of the defendant was lawful because the officers had an
       articulable suspicion, based on information from a known, named and reliable
       citizen informant.
               2.2 The information the officers had when they stopped the defendant was
       that the defendant may have been in possession of a controlled substance. This was
       a Terry Stop.
               2.3 The defendant consented to being searched after being told he did not
       have to consent, and that the search was voluntary. Therefore, the search of the
       defendant’s person was lawful.

CP at 21 (emphasis in original).

       Shortly before jury selection, Carter waived his right to a jury trial and agreed to proceed

to a bench trial on stipulated facts. Following the bench trial, the trial court found Carter guilty

of unlawful possession of a controlled substance.

       At sentencing, the State requested the trial court to impose various LFOs, including a jury

demand fee of $1,417.78. Carter contested only the imposition of court-appointed counsel costs,

noting that he had retained his defense counsel. The State agreed that Carter should not pay

court-appointed counsel costs as part of his LFOs. The sentencing court thereafter imposed the

State’s requested LFOs, including the $1,417.78 jury demand fee but absent the court-appointed




                                                  3
No. 47144-2-II


counsel costs, without first inquiring into Carter’s ability to pay those LFOs. Carter appeals his

conviction and resulting sentence.

                                           ANALYSIS

                                      I. MOTION TO SUPPRESS

       Carter first asserts that the trial court erred by failing to suppress evidence obtained

during a search of his person. Specifically, Carter contends that the Terry stop leading to the

search of his person was invalid because officers lacked the required articulable suspicion of

criminal activity to initiate the stop.3 We disagree and affirm Carter’s conviction.

       When reviewing a trial court’s ruling on a suppression motion, we review the trial court’s

findings of fact for substantial evidence and its conclusions of law de novo. State v. Fuentes,

183 Wash. 2d 149, 157, 352 P.3d 152 (2015). Where, as here, an appellant does not assign error to

the trial court’s findings of fact following a suppression hearing, such findings are verities on

appeal. State v. Hill, 123 Wash. 2d 641, 644, 870 P.2d 313 (1994).

       In general, the Fourth Amendment to the United States Constitution and article I, section

7 of the Washington Constitution prohibit police from seizing individuals absent a warrant.4

Fuentes, 183 Wash. 2d at 157-58. “[W]arrantless seizures are per se unreasonable, and the State

bears the burden of demonstrating that a warrantless seizure falls into a narrow exception to the



3
 Carter challenges only the validity of the Terry stop and does not challenge the trial court’s
conclusion that, subsequent to the Terry stop, he had voluntarily consented to a search of his
person.
4
 A “seizure” of an individual occurs under article I, section 7 “when an officer restrains—
physically or by a show of authority—that person’s freedom of movement to such an extent that
a reasonable person would not feel free to leave or to decline the officer’s request and terminate
the encounter.” Fuentes, 183 Wash. 2d at 158 n.7.
                                                  4
No. 47144-2-II


rule.” State v. Doughty, 170 Wash. 2d 57, 61, 239 P.3d 573 (2010). Exceptions to the warrant

requirement are “‘jealously and carefully drawn.’” State v. Williams, 102 Wash. 2d 733, 736, 689
P.2d 1065 (1984) (quoting State v. Houser, 95 Wash. 2d 143, 149, 622 P.2d 1218 (1980)).

       One such exception to the warrant requirement is a brief investigatory detention, also

known as a Terry stop. State v. Z.U.E., 183 Wash. 2d 610, 617, 352 P.3d 796 (2015). For a Terry

stop to be valid, the officer must have “a reasonable suspicion, grounded in specific and

articulable facts, that the person stopped has been or is about to be involved in a crime.” State v.

Acrey, 148 Wash. 2d 738, 747, 64 P.3d 594 (2003). Information supplied by an informant may

provide an officer with the requisite reasonable suspicion to conduct a Terry stop, so long as the

informant’s tip demonstrates “some ‘indicia of reliability’ under the totality of the

circumstances.” Z.U.E., 183 Wash. 2d at 618 (quoting State v. Sieler, 95 Wash. 2d 43, 47, 621 P.2d
1272 (1980)). We require that there either be (1) circumstances establishing the informant’s

reliability or (2) some corroborative observation, usually by officers. Z.U.E., 183 Wash. 2d at 618.

       When evaluating the informant’s reliability, we may consider (1) the veracity of the

informant and (2) whether the informant provided a sufficient factual basis to support his or her

suspicion of criminal activity. Z.U.E., 183 Wash. 2d at 619-21. However, neither of these factors

are necessary elements to conclude that an officer’s suspicion was reasonable. Z.U.E., 183
Wash. 2d at 620. Instead, “[t]he appropriate constitutional analysis for a stop precipitated by an

informant is a review of the reasonableness of the suspicion under the totality of the

circumstances.” Z.U.E., 183 Wash. 2d at 620-21.

       Evaluating the totality of circumstances here, we hold that the citizen’s tip to Officer

Royle was sufficiently reliable to justify Carter’s investigatory detention. From the trial court’s


                                                 5
No. 47144-2-II


unchallenged findings of fact it was established that Royle had personally known the citizen for

over 10 years and found him to be a reliable individual. Because the citizen was an eyewitness

to the suspected crime and was known to police, he was presumptively reliable. State v.

Howerton, 187 Wash. App. 357, 366-67, 348 P.3d 781, review denied, 184 Wash. 2d 1011 (2015).

       When a citizen informant provides information, a relaxed showing of reliability
       suffices “because there is less risk of the information being a rumor or irresponsible
       conjecture which may accompany anonymous informants and an identified
       informant’s report is less likely to be marred by self-interest.”

State v. Ollivier, 178 Wash. 2d 813, 850, 312 P.3d 1 (2013) (quoting State v. Gaddy, 152 Wash. 2d 64,

73, 93 P.3d 872 (2004)), cert. denied, 135 S. Ct. 72 (2014).

       Carter argues that there is no evidence that the informant was reliable, contending that

although Royle knew the informant, that person had never before served as an informant. Carter

claims that reliability refers to whether the person was a known informant, not just a known

person. The law does not support Carter’s position. As noted above, the law presumes that

citizen informants are reliable. Ollivier, 178 Wash. 2d at 850. There is no requirement that the

citizen have a history as an informant to qualify for this presumption.

       Carter further argues that a valid Terry stop also requires that a reliable individual’s tip

contain a sufficient factual basis supporting the suspicion of criminal activity. Our Supreme

Court rejected this form of analysis in Z.U.E., holding that, although (1) the veracity of the

informant and (2) the factual basis supporting the tip were both appropriate factors to consider

when determining whether the tip carried the requisite indicia of reliability, the factors were not

to be treated as required elements in concluding that an officer’s suspicion was reasonable. 183
Wash. 2d at 620. In addition, here the citizen provided officers with a sufficient factual basis to

support an articulable suspicion of criminal activity, telling officers that he saw Carter exchange

                                                 6
No. 47144-2-II


money and what he believed to be drugs with another individual in a “palm to palm pass.” CP at

19.

       Carter argues that Sieler, 95 Wash. 2d 43 supports his claim that this Terry stop was

impermissible. However, Sieler is clearly distinguishable from the present case. The informant

in Sieler was named but was unknown to officers, and the officers were told only that “a drug

transaction had possibly occurred” without any factual basis supporting the “bare conclusion”

that a crime had taken place. 95 Wash. 2d at 45, 49.

       In contrast with the named but unknown informant in Sieler, Royle had personally known

the citizen involved here for over 10 years and believed him to be trustworthy. Further, in

contrast with the Sieler informant’s bare conclusion that “a drug transaction had possibly

occurred,” here the citizen stated the particular facts giving rise to his suspicion that Carter was

engaged in an illegal drug transaction. 95 Wash. 2d at 45. Carter’s reliance on Sieler is thus

unavailing, and we hold that under the totality of the circumstances, the tip here bore sufficient

indicia of reliability to justify a Terry stop. Accordingly, we hold that the trial court properly

denied Carter’s suppression motion and, thus, affirm Carter’s conviction.

                                       II. JURY DEMAND FEE

       Next, Carter contends that the sentencing court erred by imposing a jury demand fee in

excess of the statutory maximum. The State concedes this error.5 We accept the State’s

concession and remand for a correction of the jury demand fee in Carter’s judgment and

sentence.


5
 Carter did not assign error to the entire jury demand fee, and the State only conceded that the
amount of the fee over the statutory maximum was erroneous.

                                                  7
No. 47144-2-II


          As an initial matter, we have previously determined that a challenge to the imposition of

a jury demand fee in excess of the statutory maximum is not appealable as a matter of right.

State v. Hathaway, 161 Wash. App. 634, 651-52, 251 P.3d 253 (2011). However, in Hathaway, we

applied RAP 1.2(c) to address the issue so as to “facilitate justice and likely conserve future

judicial resources.” 161 Wash. App. at 652. In the interests of justice, we again apply RAP 1.2(c)

to address Carter’s contention with the imposition of a jury demand fee in excess of the statutory

maximum. Hathaway, 161 Wash. App. at 652.

          Former RCW 36.18.016(3)(b) (2009) provided in relevant part,

          Upon conviction in criminal cases a jury demand charge of one hundred twenty-
          five dollars for a jury of six, or two hundred fifty dollars for a jury of twelve may
          be imposed as costs under RCW 10.46.190.6

We agree with Carter and the State that the $1,417.78 jury demand fee imposed here exceeds the

limit imposed under former RCW 36.18.016(3)(b). We therefore remand Carter’s sentence for a

correction of the jury demand fee. Hathaway, 161 Wash. App. at 652-53.

                                   III. LEGAL FINANCIAL OBLIGATIONS

          Carter contends that the trial court erred by imposing LFOs without making an

individualized inquiry into his ability to pay, as required by Blazina, 182 Wash. 2d at 839. Carter

also argues that the LFOs imposed are unconscionable and should not be allowed in any event.

          In State v. Lyle, 188 Wash. App. 848, 850, 355 P.3d 327 (2015),7 remanded, 365 P.3d 1263

(2016), the majority opinion held that a defendant sentenced after we issued our decision in

Blazina, 174 Wash. App. 906 waives a challenge based on the failure to make an individualized


6
    The language of this provision remains unchanged in the current version of the statute.
7
    Bjorgen, A.C.J., dissenting.
                                                   8
No. 47144-2-II


determination of ability to pay by not raising it in the trial court. Carter was sentenced after our

2013 decision in Blazina and did not object to LFOs in the trial court.

        However, in light of our Supreme Court’s recent order granting the petition for review in

Lyle, 365 P.3d 1263, and its opinion in State v. Marks, ___ Wn.2d ___, 2016 WL 743944 (Feb.

2016), we no longer will apply the categorical majority rule in Lyle. Instead, we will determine

on a case-by-case basis whether to exercise our discretion to reach such challenges when not

raised in the trial court.

        Turning to that determination, the record contains a representation by Carter’s counsel that

Carter works essentially job-to-job, making a subsistence living. More importantly, Carter stated

in his declaration for court-appointed appellate counsel that he made approximately $8,500 in 2014

through part time work, has no money in saving or checking accounts, does not own any stocks,

bonds, or notes, has expenses for rent, power, and food of $1,200 per month or more, and owns a

1991 Lincoln and a 1991 Firebird. The State responded that the fact Carter did not qualify for

court-appointed counsel was a sufficient basis for the court’s decision that Carter had the present

ability to pay LFOs at the rate of $25 per month.

        The trial court’s decision, however, was couched in the same sort of conclusory,

boilerplate language found inadequate in Blazina, 182 Wash. 2d at 838. Apart from that boilerplate

language, the record discloses no consideration of Carter’s ability to pay by the trial court when

imposing discretionary LFOs. In fact, the only consideration of Carter’s financial circumstances

came during the consideration of court-appointed appellate counsel, after LFOs had been

imposed. The court held it would need more detail about Carter’s income and expenses before

appointing appellate counsel.


                                                  9
No. 47144-2-II


       In Blazina our Supreme Court remanded for an individualized determination of current

and future ability to pay discretionary LFOs, even though the defendant had not raised the issue

at sentencing, because it found that the pernicious consequences of “broken LFO systems” on

indigent defendants “demand” that it reach the issue, even though it was not raised in the trial

court. Blazina, 182 Wash. 2d at 830, 835. Without deciding its truth, the evidence noted above

shows that those same consequences8 may face Carter, whether or not he had indigent status in

this case. Carter’s ability to pay the LFOs can only be determined through the individualized

determination the Supreme Court required in Blazina. The trial court failed to make that

determination. Accordingly, like the Supreme Court in Blazina, we exercise our discretion and

remand to the trial court for reconsideration of the discretionary LFOs consistent with former

RCW 10.01.160(3) and the principles of Blazina, 182 Wash. 2d at 838-39.9

                                         CONCLUSION

       We affirm Carter’s conviction, but reverse the imposition of discretionary LFOs and

remand for an individualized determination of Carter’s current and future ability to pay those

LFOs, consistently with Blazina and former RCW 10.01.160(3). We also remand for correction

of the jury demand fee to comply with the statutory maximum permitted under former RCW




8
 With this, we do not suggest that evidence of financial difficulty is necessary before we may
exercise our discretion to reach this issue.
9
 We decline Carter’s invitation to declare the LFOs unconscionable and void. Such a
determination must rest on fact finding that this court cannot carry out.
                                                10
No. 47144-2-II


36.18.016(3)(b).

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      BJORGEN, C.J.
 We concur:



 MAXA, J.




 SUTTON, J.




                                                 11